 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.1
 
EXECUTIVE SEVERANCE AND NON-COMPETE AGREEMENT




Agreement made this  day of               , 20___, between U.S. Energy Corp, a
Wyoming corporation (the "Company") and ______________________, the
("Executive").


WHEREAS, the Executive is presently employed by the Company as
___________________________;


WHEREAS, the Board of Directors of the Company ("the Board") recognizes that the
Executive's efforts have been among the most important factors to the growth and
success of the Company, and the Board wishes to ensure continuing access to the
Executive's services to the benefit of the Company's employees and shareholders;


WHEREAS, this Agreement will benefit the Company's shareholders by placing the
Executive in a neutral position with respect to any proposed merger,
consolidation, sale of substantially all assets, change in control or similar
substantial corporate change of the Company, and accordingly enable the
Executive to better represent the Company and its shareholders in evaluating and
responding to any such transaction;


WHEREAS, this Agreement will serve to secure benefits for the Executive to which
the Board believes the Executive is entitled, as a result of services rendered
and services anticipated to be provided to the Company; and


WHEREAS, this Agreement will benefit the Company by ensuring that the efforts of
the Executive will be applied to the Company's activities without the
distractions which might arise if the Executive were subjected to ordinary
concerns about his personal welfare in the face of proposed mergers,
consolidations, sales of all assets, changes in control or similar substantial
corporate changes.


NOW THEREFORE, in order to effect the foregoing, the Company and the Executive
wish to enter into this Agreement on the terms and conditions set forth below,
and in consideration of the promises and the respective covenants and agreements
of the parties herein contained, it is agreed as follows:


1.           Definitions. As used in this Agreement:


(a)           Beneficial Owner shall mean any Person who directly or through any
contract, arrangement, understanding, relationship, or otherwise has or shares
voting power (which includes the power to vote or to direct the voting) and/or
investment power (which includes the power to dispose or to direct the
disposition) of a security issued by the Company.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
(b)           Cause shall mean the negligent and continued failure by the
Executive to substantially perform his duties with the Company (other than any
such failure resulting from Disability) after a written demand for substantial
performance is delivered to the Executive, identifying the manner in which the
Executive has not substantially performed his duties, or describing his
participation in misconduct which is materially injurious to the Company,
monetarily or otherwise, unless done or omitted to be done, in good faith and
with a reasonable belief that the action or omission was in the best interest of
the Company.


(c)           Change in Control shall mean a change in the control of the
Company of a nature which would be required to be reported in response to Item
6(e) of Schedule 14a to Regulation 14A, as promulgated under the Exchange Act
(or any successors thereto); provided that, without limitation, a Change in
Control shall be deemed to have occurred if:


(i) any Person is or becomes the Beneficial Owner directly or indirectly, of 25%
or more of a class of equity securities of the Company, or of securities which
in the aggregate provide such Beneficial Owner with 25% or more of the votes
entitled to be cast with respect to the election of members of the Board of
Directors;


(ii) during any period of two consecutive years, the individuals who at the
beginning of such period constituted the Board of Directors cease for any reason
to constitute a majority thereof;


(iii) any Person acquires, directly or indirectly, more than 25% of the
outstanding shares of voting securities of the Company, coupled with or followed
by the election of directors of the Company of persons who were not directors at
the time of such acquisition, if such directors comprise a majority of the
Board; or


(iv) as a result of a tender offer, merger, consolidation, sale of assets,
contested election or any combination of those or similar transactions, the
directors of the Company immediately before such transaction(s) shall cease to
constitute a majority of the Board or of any successor to the Company;


provided, however, that a transaction described in subparagraphs (i) or (ii)
shall not be deemed to be a Change in Control if the transaction(s) causing such
change shall have been approved by the affirmative vote of a majority of all
members of the Board of Directors in office immediately prior to the Change in
Control.


(d)           Disability shall mean absence from the Executive's duties with the
Company on a full-time basis for 60 days, as a result of incapacity due to
physical or mental illness, unless within 30 days after Notice of Termination is
given following such absence the Executive shall have returned to the full-time
performance of duties as _________________________ or other officer of the
Company.


(e)           Exchange Act means the Securities Exchange Act of 1934, as
amended.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
(f)           Good Reason shall mean termination subsequent to a Change in
Control of the Company following:


(i) the assignment to the Executive of any duties inconsistent with the
positions, responsibilities and status of the Executive with the Company
immediately prior to the Change in Control, or a change in the Executive's
reporting responsibilities, titles or offices, as in effect immediately prior to
the Change in Control;


(ii) any removal of the Executive from, or any failure to re-elect the Executive
to, any of such positions, except in connection with termination of employment
for Cause, Disability, Retirement or as a result of the Executive's death or
termination by the Executive, other than for Good Reason;


(iii) a reduction by the Company in the Executive's base salary as in effect
immediately prior to the Change in Control;


(iv) reassignment of the Executive to offices more than 25 miles from the
location of the Company's principal executive offices immediately prior to the
Change in Control, except for required travel on the Company's business to an
extent substantially consistent with the Executive's business travel obligations
prior to the Change in Control;


(v) failure by the Company to continue in effect any benefit or compensation
plan, stock ownership plan, stock purchase plan, stock option plan, life
insurance plan, health and accident plan, or disability plan in which the
Executive is participating immediately prior to the Change in Control (or a plan
providing the Executive substantially similar benefits), the taking of any
action by the Company which would adversely affect the Executive's participation
in or materially reduce his benefits under any such plan, deprive the Executive
of any material fringe benefit enjoyed immediately prior to the Change in
Control, including, but not limited to any failure by the Company to provide the
Executive with the number of vacation days to which the Executive is entitled in
accordance with the Company's normal vacation policy in effect immediately prior
to the Change in Control; provided, that if the Company or a successor seeks to
provide the Executive with substantially similar benefits under a different
plan, the Company must solicit and obtain the Executive's written consent to the
substitution of such plan, which consent shall not be unreasonably withheld;


(vi) the failure by the Company to obtain the assumption of the obligations to
perform this Agreement by any successor, as contemplated in Section 8 hereof, or


(vii) any purported termination of the Executive's employment by the Company
which is not effected pursuant to a Notice of Termination.


In the event the Executive believes that any of the events set forth in
subparagraphs (i), (ii), (iv), (v) or (vii) have occurred, the Executive shall
promptly give written notice to the Company of his belief that such event has
occurred.
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
(g)           Market Value shall mean the closing price for a security reported
by the principal stock exchange on which such security is traded, or if the
security is not listed for trading on a stock exchange, the closing price
reported by the National Market System ("NMS"), or if the security is not listed
for trading on a stock exchange or included in the NMS, the mean of the closing
bid and asked prices reported by NASDAQ, or if the security is not listed for
trading on a stock exchange, included in the NMS or included in the NASDAQ
system, the average of the bid and asked prices reported by market makers for
the security to the National Quotation Bureau, all at the close of business on
the applicable date.


(h)           Notice of Termination shall mean a written notice whereby the
Company or a successor advises the Executive that his employment with the
Company is or shall be terminated, which document shall indicate the specific
termination provision in this Agreement relied upon by the Company or the
successor and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
those provisions.


(i)           Person shall mean any natural person, corporation, partnership,
limited partnership, limited liability company, joint venture, trust,
association, syndicate, business entity, governmental body or any combination
thereof


(j)           Retirement shall mean termination in accordance with a Company
retirement policy in effect prior to the Change in Control.


2.           Employment of Executive - Company's Right to Terminate Benefits
Upon Certain Terminations. Continuing from the date of this Agreement, the
Executive will perform such duties as____________________________, as well as
such other duties which may be assigned by the Board. If any Change in Control
shall occur, the Executive shall be entitled to the following benefits, upon the
subsequent termination of the Executive's employment within three years of the
Change in Control, unless such termination is because of the Executive's death
or Retirement, by the Company for Cause or Disability, or by the Executive other
than for Good Reason:


(a) the Executive's full base salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given, plus cash payment for any
accrued vacation accumulated by the Executive at the Date of Termination and any
bonus for a past or the current fiscal year which has been awarded or earned but
not yet paid under any Bonus Plan(s). The Executive shall be considered to have
earned the right to participate in bonus Plans of the Company for any fiscal
year for which service of more than six months has been provided, and the bonus
ultimately owed for any such period shall be adjusted proportionately to reflect
the service of the Executive for the applicable portion of the year;
 
 
 
4

--------------------------------------------------------------------------------

 

 
(b)           severance pay in any amount equal to 2.999 times the average
annual compensation includible in the Executive's gross income paid by the
Company during the Executive's three taxable years ending before the Change in
Control that preceded the Executive's termination, such severance compensation
being payable on or before the expiration of ten days from the Date of
Termination;


(c)           all reasonable legal fees and expenses incurred by the Executive
as a result of such termination (including all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Agreements), such fees and
expenses being payable on or before the expiration of ten days from the
presentation of applicable invoices by the Executive to the Company or any
successor;


(d)           a cash payment equal to the difference between the Market Value of
securities underlying the vested options held by the Executive immediately on
the Date of Termination, less the exercise price of the applicable options,
multiplied by the number of shares underlying the corresponding options, which
cash payment shall be compensation to the Executive for services provided by the
Executive to the Company prior to the Date of Termination, said amount being
payable in cash to the Executive on or before the expiration of ten days after
the Date of Termination.


(e)           The Company agrees that when it is in sufficient cash position as
determined by its Board, the Company will obtain a term life insurance policy
for $1,000,000.00 including disability coverage with the understanding that the
heirs or beneficiaries under such policy, will pay the Company out of the
proceeds of such policy upon the death of the Executive, an amount equal to all
premium payments made by the Company on the policy from the date the Company
made such premium payments.


(f) The Company has issued options to the Executive to purchase common shares of
the Company and the Company agrees that any such options shall vest in the
Executive's wife and children upon Executive's death.


Any amounts owing to the Executive by the Company or any successor under this
Paragraph 2, or under Paragraph 5, shall bear interest at the rate of 18% per
annum, compounded daily from the due date.


3.           Procedures for Certain Terminations by Company. Within three years
following any Change in Control, the employment of the Executive may be
terminated by the Company only after a Notice of Termination has been given in
accordance with this agreement. The date on which the Notice of Termination is
effective shall be as follows:


(a)           Disability: Termination because of Disability shall be effective
30 days after Notice of Termination is given, provided the Executive shall not
have returned to the performance of his duties on a full-time basis during such
30 day period;
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(b)            Cause: Termination for Cause shall occur only after an
opportunity has been provided for the Executive, and counsel of his choice, to
be heard before the Board. Termination for Cause, shall be effective on the date
specified in the Notice of Termination, which shall be no earlier than the
conclusion of such hearing, and


(c)           Other Termination: If the Executive is terminated for any other
reason, the termination shall be effective on the date the Notice of Termination
is given, but if the Executive notifies the Company, within five business days
after such Notice of Termination is given, that a dispute exists concerning the
reasons or basis of the termination, the notice shall be effective on the date
on which the dispute is finally resolved, either by mutual agreement of the
parties, by a binding and final arbitration award, or by final judgment, order
or decree of a court of competent jurisdiction entered upon such arbitration
award (the time and appeal therefrom having expired with no appeal having been
perfected).


The effective date of a Notice of Termination shall be the Date of Termination,
as that term is used herein.


4.           Non-compete Covenant. During the two years following the Date of
Termination of the Executive by the Company or a successor, following a Change
in Control, otherwise than for Cause, Disability or Retirement, the Executive
will not, directly or indirectly, own, manage, operate, join, control, be
employed by, or participate in the partnership, management, operation or control
of, or be connected in any manner, including but not limited to the positions of
5% or greater shareholder, director, officer, consultant, independent
contractor, employee, partner or investor of more than $100,000, with any Person
conducting business anywhere within the States of Arizona, California, Colorado,
Idaho, Montana, New Mexico, Nevada, Utah or Wyoming, which is engaged in
exploration and development activities for uranium, molybdenum, gold, silver oil
or natural gas. The Executive shall not be obligated to seek employment of any
type during the three year period following the Date of Termination. The
Executive may seek and obtain employment which does not conflict with the
non-compete obligations of this paragraph.


In exchange for the non-compete covenant of this Paragraph 4, and as fair and
reasonable compensation for his agreement not to compete with the Company or a
successor during such period, such Executive shall receive:


(a)           a payment of $200,000 per annum, payable in equal monthly
installments, in arrears for the period of non-compete; and


(b)           coverage under all life insurance, medical, health, accident, and
disability programs or arrangements in which the Executive was entitled to
participate immediately prior to the Change in Control, if the Executive's
continued participation is possible under the general terms and provisions of
such plans and programs. In the event that the Executive's participation in any
such plan or program is barred by virtue of non-employee status, the Company
shall promptly arrange to provide benefits substantially similar to those which
the Executive was entitled to receive under such plans and programs immediately
before the Change in Control.
 
 
 
6

--------------------------------------------------------------------------------

 

 
Notwithstanding anything set forth in this paragraph, the Executive shall not be
in any way restricted in seeking other employment if the Company is not actively
engaged in exploration and development activities for uranium, molybdenum,
silver or gold, or if the Company or its successor is adjudicated bankrupt under
Chapter 7 the Bankruptcy Code.


5.           Restrictions on Certain Actions Following_ Employment Termination.
The Executive agrees that during any period while he receives payments in
exchange for his non-compete covenants under Paragraph 4, he will not perform or
do any other act which is prejudicial or injurious to the business or goodwill
of the Company. In furtherance of the foregoing, but not in limitation thereof,
the Executive agrees that during such period he will refrain from making public
comments concerning the Company which are adverse to or critical of the Company.


6.           Reasonableness Of Scope; Non-Compete Agreement. The Company and
Executive agree that the duration and geographic scope for the non-compete
covenants contained in Paragraph 4 have been selected by mutual agreement of the
Company and the Executive. It is further agreed by both parties that the
duration and geographic scope of such covenant is reasonable, and does not
significantly impede competition in the industry in which the Company intends to
engage, nor does the scope of the non-compete agreement significantly restrict
the Executive's ability to support himself and employ his skills as an
entrepreneur and manager.


The Executive agrees that in the event it is necessary for the Company to seek
judicial enforcement of the non-compete agreement of Paragraph 4, he will not
resist enforcement of the non-compete provisions on the basis that they are
over-broad or violate public policy by virtue of their duration or geographic
scope. Furthermore, the Company and the Executive agree that in the event the
non-compete agreement contained in Paragraph 4 is found by a court to be
unenforceable for any reason, the provisions thereon shall be modified by the
court, to the minimum extent possible, so as to ensure the protection to the
Company or its successor sought to be obtained through the non-compete
agreement, while avoiding any unacceptable impairment of competition, freedom of
employment of the Executive, or other overly broad, believed by such court to
make the non-compete provisions unenforceable as originally written.


7.           Modification of Agreement. This Agreement shall continue in effect
until its amendment, modification or rescission, which must be in writing
executed by each of the parties hereto.


8.           Successors. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise), to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance reasonably satisfactory to the Executive and his counsel, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to any such succession shall be a breach of this Agreement and shall
entitle the Executive to compensation from the Company in the same amount and on
the same terms as the Executive would be entitled hereunder if he terminates his
employment for Good Reason. For purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Date of
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Termination. As used in this Agreement "Company" shall mean the Company as
hereinabove defined and any successor to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this Paragraph or
which otherwise becomes bound by all the terms and provisions of the Agreement
by operation of law.


9.           Binding Agreement: Successors to Executive. The Agreement shall
inure to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to him hereunder, if the Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive's devisee, legatee or other designee,
or if there be no such designee, to the Executive's estate.


10.           Notice. For the purposes of the Agreement, notices and all other
communications provided for under the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed in
accordance with this Paragraph. All notices to the Company shall be directed to
the attention of the President, with a copy to the Secretary, at the Company's
principal executive offices, 877 North 8th West, Riverton, WY 82501, as such
address may be changed hereafter from time to time, provided notice of such
change of address is given to the Executive in accordance with this provision.
All notices to the Executive shall be directed to the address identified on the
following signature page; as such address may be changed hereafter from time to
time, provided notice of such change of address is given to the Company in
accordance with this provision.


11.           Implied Waiver. No waiver by either party hereto of any breach by
the other party hereto, or failure to comply with any condition or provision of
the Agreement required to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions or actions at the same or at any
prior or subsequent time.


12.           Agreement. This Agreement constitutes the entire understanding of
the parties with respect to the subject matter hereof. No agreements or
representations, oral or otherwise, express or implied, with respect hereto have
been made by either party which are not expressly set forth in the Agreement.


13.           Validity. The unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of the
Agreement, which shall remain in full force and effect.


14.           Arbitration. Any dispute or controversy arising with respect to or
in connection with this Agreement (including, without limitation, any
controversies concerning the formation thereof) shall be settled by final and
binding arbitration in Denver, Colorado in accordance with the Rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court having jurisdiction. The arbitrator(s) shall
have the power to award equitable as well as legal relief against a defaulting
party.
 
 
 
8

--------------------------------------------------------------------------------

 

 
15.           Specific Performance. It is agreed that in the event of a breach
of the provisions of this Agreement, the non-defaulting party may not be
satisfactorily compensated through payment of damages, and in the event of any
breach or anticipated breach thereof, the non-defaulting party will be entitled,
without proof of damages, to an award specifically prohibiting the breach
thereof or providing such other equitable relief as may be deemed appropriate.
Such equitable relief shall be in addition to any legal remedies to which the
non-defaulting may be entitled.


IN WITNESS WHEEREOF the parties hereto have executed this Agreement, as of the
day and year first above written.


U.S.ENERGY
CORP.                                                                                     EXECUTIVE




By:                                       By:                    
Keith G.
Larsen                                                                               Executive
Chief Executive
Officer                                                                           
877 N.8th
W.                                                                                     
Riverton,
WY  82501                                                                  
 
 
 
9

--------------------------------------------------------------------------------

 
                   